IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MELVIN HICKS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4102

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Nancy A. Daniels, Public Defender, and Jessica J. Yeary, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese and Robert Charles Lee,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.